Citation Nr: 0419858	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for a disability 
manifested by painful joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.  Available service personnel records reflect that the 
veteran served in the U.S. Army Reserve from August 1976 to 
July 1986.  However, while active service is noted for the 
years 1977 through 1984, the actual dates of this duty have 
not been verified.  Dates of reserve service in 1985 are 
reported to be from June 8, 1985 to June 22, 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1994 and 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

This case has twice been before the Board, in March 1999 and 
June 2003.  Unfortunately, for reasons explained below, the 
Board finds it must again remand the case for further 
development.

The veteran testified in August 1998 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the hearing 
transcript issued following the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the totality of the 
veteran's reserve service has not been verified.  In the 
present case, the precise dates of the veteran's active duty 
for training is crucial because the veteran alleges that his 
joint pain is the result of a motor vehicle accident the 
veteran sustained while enroute to active duty for training 
in 1986.  Evidence contemporaneous to this date-private and 
VA treatment records; the veteran's claim for service 
connection for the residuals of this accident, dated in 
December 1986; and VA examination reports, dated in June 
1987-corroborate the fact that the veteran was rear-ended by 
another vehicle on or about June 20, 1986, and sustained 
injury to his back and neck.  The veteran further stated that 
his Commanding Officer held an investigation into whether 
this accident occurred in the line of duty.  In addition, the 
veteran has averred in statements and testified before the 
undersigned Veterans Law Judge that he was treated for 
dermatitis and a nervous condition during his active service 
at Army hospitals in Germany.  Finally, he alleged, also 
under oath, that he was exposed to chemicals while on active 
duty at Fort McAllister, Georgia.

The Board acknowledges that the RO has made several requests 
of the National Personnel Records Center (NPRC) to verify the 
veteran's dates of active duty for training.  
Notwithstanding, given the nature of the veteran's claim, 
another search for these records-to include additional 
service personnel records, hospital treatment records, and 
administrative findings-must be made.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify the dates of all 
of the veteran's active duty for training 
as a reservist with the U.S. Army.

2.  The RO should obtain any additional 
service medical records from all 
identified periods of reserve service, 
including any and all active duty for 
training.  In addition, the RO should 
make specific attempts to obtain the 
veteran's entire service personnel 
record, to include his point capture 
sheet, copies of his orders to active 
duty for training, and any and all 
administrative and legal proceedings 
including, specifically, any and all 
documentation, report of investigation, 
and report of line of duty findings 
involving a motor vehicle accident 
occurring on or about June 20, 1986 while 
the veteran was assigned to the 802nd 
Ordnance Company (Ammo), Gainesville, GA 
(Detachment in Hatsburg, Mississippi from 
1977 to 1979).

In addition, the RO should request the 
veteran's pay records for inactive duty 
drill pay and active duty for training 
pay through the Defense Finance 
Accounting System (DFAS) or appropriate 
service department pay accounting system, 
for his reserve service from August 1976 
to July 1986.

The RO should further request hospital 
records of treatment accorded the veteran 
for his nerves and skin condition during 
his active duty while stationed with B 
Company, 122nd Maintenance Battalion at
?	97th General Hospital, U.S. Army 
Hospital, in Frankfort, Germany 
on or about April 1975 
?	U.S. Army Hospital in Hanua, 
Germany from January 1975 to 
July 1976
?	U.S. Army Hospital in 
Fliegerhorst, Germany, in or 
about January and September 
1975.

Finally, the RO should attempt to verify 
the veteran's exposure to chemicals at 
Fort McAllister, Georgia during his 
active service from August 1974 to July 
1976.

3.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

The RO should perform any and all follow 
up suggested by NPRC or the service 
department, including requesting records 
from the U.S. Army Personnel 
Administration Center in St. Louis, MO, 
as was suggested by the Commanding 
Officer of the veteran's reserve unit.

4.  The RO should request a copy of the 
accident report for the motor vehicle 
accident involving the veteran on or 
about June 20, 1986 from the Police 
Department in Baldwin County, Georgia.  
An August 1987 VA examination report 
shows that the veteran stated he was 
going toward Cornelia, when another 
driver hit him from behind.  Private 
medical records dated in June 1986 
reflect that the accident was 
investigated by the Baldwin County Police 
Department.  

If necessary, the RO should request that 
the veteran augment the information 
concerning this motor vehicle accident 
already in the file to enable the search 
for records.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a psychiatric disorder to 
include PTSD, dermatitis, and a 
disability manifested by painful joints.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




